office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b03 lewis saideman pref-133863-14 uilc date august to diane helfgott general attorney newark group small_business self-employed from christopher f kane chief branch income_tax accounting subject ------------------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer ------------------------------- taxpayer sub ------------------ old co ------------------------- sub ---------------------------------- transfer co ---------- new co ------------------------------------------- substance ------------ a --------------------------------------------------------- pref-133863-14 b -------------- state c ---------------- dollar_figurex -------- y ------- z -- date ----------------- date --------------------- date ------------------ date ---------------------------- date --------------------------- date -------------------- date --------------------------- month ----------------- month ------------------------ year ------- year ------- year ------- issues whether amounts paid_by taxpayer sub in settlement of a fraudulent conveyance claim qualify as trade_or_business_expenses under sec_162 of the internal_revenue_code or amounts paid to defend or perfect title to real or personal_property that must be capitalized under sec_1 e of the income_tax regulations if any of the amounts taxpayer sub paid in settlement of a fraudulent conveyance claim qualify as trade_or_business_expenses under sec_162 whether they are attributable to product_liability for purposes of qualifying as specified liability losses under sec_172 pref-133863-14 conclusion the amounts paid_by taxpayer sub in settlement of a fraudulent conveyance claim are capitalizable under sec_1 e as amounts paid to defend or perfect title to real or personal_property the amounts paid_by taxpayer sub in settlement of a fraudulent conveyance claim do not qualify as specified liability losses under sec_172 because they are not deductible under sec_162 facts old co was in the a business through its subsidiary sub many of the products sub produced contained substance sub was also in the b business in month old co entered into a series of steps in a reorganization with the intention of separating the a business from the b business and merging the b business with taxpayer sub created a new wholly owned subsidiary temporarily referred to as transfer co and ultimately named taxpayer sub sub transferred all of its assets and liabilities relating to the b business to transfer co in exchange for stock in transfer co in a transaction intended to qualify under sec_351 the stock of transfer co was then distributed to old co old co formed a new wholly owned subsidiary new co and transferred the stock of sub which then consisted largely of a business to new co old co then spun off new co to its shareholders in a transaction intended to qualify under sec_355 and sec_368 as a result old co was left with the stock of transfer co as its primary or sole asset old co then merged with taxpayer and transfer co was renamed taxpayer sub at the time of the merger old co and sub were defendants in numerous lawsuits for both personal injury and property damages due to substance since the beginning of year taxpayer was also the defendant in a number of lawsuits alleging that as a result of the reorganization it was responsible for the substance liabilities of new co and its subsidiaries the basis of these suits against the taxpayer was either that the transfer of the b business was a fraudulent transfer or that the transaction resulted in successor liability on date new co and its domestic subsidiaries including sub filed for relief under chapter of the bankruptcy code the court included in the automatic_stay not only litigation against new co but any current and future litigation against taxpayer and taxpayer sub related to the substance liabilities of new co and its subsidiaries or alleging fraudulent transfer claims pref-133863-14 the court established two creditor committees one for substance personal injury claims and the other for substance property damage claims although a stay had been entered with respect to prior substance litigation the bankruptcy court overseeing new co’s petition for chapter relief authorized the two committees representing persons with substance-related claims to pursue litigation against taxpayer and taxpayer sub with respect to any claims arising from the transfers described in the committees’ complaint as the transfer by sub in year of its most valuable and profitable operating business the b business to a subsidiary and the transfer of the subsidiary's stock to its then parent old co for wholly inadequate and insufficient consideration the creditor committees filed the complaint on date the creditor committees brought the complaint on behalf of the bankruptcy_estate under u s c sec_544 and other applicable law for the purpose of avoiding the transfers recovering the property transferred or the value of such property for the benefit of the bankruptcy_estate and its creditors and subjecting taxpayer and taxpayer sub to liability for substance-related claims against new co the creditors did not base their claims upon the fraudulent transfer section of the bankruptcy code u s c instead they based their claims upon the applicable law clause of u s c sec_544 which allows a trustee to avoid any transfer of an interest of the debtor in property or any obligation incurred by the debtor that is voidable under applicable law by allowable unsecured creditors they sought a finding that state law causes of action under the uniform fraudulent conveyance act and the uniform fraudulent transfer act as adopted in state c be the applicable law under u s c sec_544 the complaint listed nine counts the first three counts alleged constructive fraudulent transfer which did not include allegations of intentional fraud the remaining counts included allegations of fraudulent purpose count iv was an allegation of intentional fraudulent transfer count v alleged successor liability on the grounds that the transfers were undertaken for the fraudulent purpose of escaping substance-related claims and asserted that taxpayer and taxpayer sub succeeded by operation of law to unlimited liability for substance-related claims against old co or sub count vi alleged that the corporate veil was pierced because new co sub and transfer co lacked any separate mind will or existence of their own and similarly asserted unlimited liability for new co’s substance-related liabilities the remaining counts consisted of breach of fiduciary duty avoidance of transfers to insiders received in breach of fiduciary duty and punitive_damages the bankruptcy court issued a key ruling on date which held that the uniform fraudulent transfer act as enacted by the state c governed as applicable law under u s c sec_544 the state c uniform fraudulent transfer act allows avoidance of the transfer and any other relief the circumstances may require based on the allegations in the complaint the court characterized the claims at bar as state-law causes of action authorized and incorporated into the bankruptcy proceeding by u s c sec_544 the court set the case for trial on date and ordered that only the allegations of constructive fraudulent conveyance be tried at that time pref-133863-14 the primary issue for the bankruptcy court was whether new co was insolvent or rendered insolvent as a result of the transfer the court held that in determining whether new co was insolvent at the time of the transfer claims filed after the transfer date could be considered in determining new co’s solvency liabilities were not limited to those which could be or were reasonably estimated by new co at the time of the transfer and included latent liabilities that emerged in the future the insolvency ruling was among the factors which precipitated a settlement of the case which was effectuated in a settlement agreement executed on date and approved by the bankruptcy court on date it was scheduled to be implemented upon confirmation of a plan_of_reorganization due to objections the joint plan was not confirmed until month the final plan incorporated the terms of the settlement the settlement provided for taxpayer sub to transfer the sum of dollar_figurex million in cash plus interest thereon from date until paid at a rate of y per annum compounded annually together with z million shares of taxpayer’s common_stock subject_to certain adjustments in exchange for a release from all claims under the litigation as well as any claims asserted against taxpayer and taxpayer sub in any separate action including claims of successor liability alter ego and fraudulent conveyance that had been stayed as a result of the bankruptcy proceeding taxpayer sub was to make these payments directly to one or more trusts the transfers were not avoided and the assets transferred to transfer co were not returned to sub nor put into the trusts the parties intended that the trusts would qualify as qualified settlement funds under sec_468b of the internal_revenue_code the settlement did not state an allocation of the transferred amounts amongst the various claims in the complaint taxpayer sub made the payments into the trusts in year taxpayer has requested a pre-filing agreement for the year taxable_year it seeks approval of its intention to deduct on its year consolidated_income_tax_return the amounts transferred to the qualified settlement funds pursuant to the settlement the cash and the fair_market_value of the stock exclusive of interest as a sec_162 expense and to carryback the loss to the preceding tax years as a specified_liability_loss under sec_172 law and analysis issue sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business pref-133863-14 sec_263 provides that no deduction shall be allowed for any amount_paid out for new buildings or for permanent improvements or betterments made to increase the value of any property or estate sec_1 e provides that amounts paid to defend or perfect title to real or personal_property are amounts paid to acquire or produce property within the meaning of this section and must be capitalized the first issue is the tax treatment of fraudulent conveyance claims under the origin_of_the_claim_test established in 372_us_39 this test generally is applied to determine whether an amount incurred in litigation is currently deductible under sec_162 see also 397_us_572 397_us_580 in gilmore the court held that the origin and character of the claim with respect to which an expense was incurred rather than its potential consequences upon the fortunes of the taxpayer is the controlling basic test of whether the expense is ‘business’ or ‘personal’ and hence whether it is deductible or not gilmore pincite thus the substance of the underlying claim or transaction out of which the expenditure in controversy arose governs whether the item is a deductible expense or a capital_expenditure regardless of the motives of the payor or the consequences that may result from the failure to defeat the claim woodward v commissioner pincite 539_f2d_929 3d cir 473_f2d_1217 7th cir 427_f2d_429 7th cir in applying the origin_of_the_claim_test the taxpayer’s purpose in undertaking or defending a particular piece of litigation is not relevant woodward pincite the origin_of_the_claim_test is an objective inquiry to determine the origin and character of the claim taking into account all of the facts and circumstances it is not a test dependent on the formal titles to pleadings or subjective motives thus while amounts paid_by a business in connection with business-related litigation generally are deductible as ordinary and necessary expenses under sec_162 amounts with their origin in a capital_transaction are required to be capitalized under the origin_of_the_claim_test thus payments made in settlement of a lawsuit or potential lawsuits are generally deductible under sec_162 if the acts that gave rise to the litigation were performed in the ordinary conduct of the taxpayer's business see revrul_80_211 1980_2_cb_57 and the authorities cited therein however litigation costs incurred to defend or perfect title to property are capital expenditures that are not deductible as ordinary and necessary business_expenses under sec_162 sec_1 e the origin_of_the_claim_test does not involve a mechanical search for the first in the chain of events but requires consideration of the issues involved the nature and objectives of the litigation the defenses asserted the purpose for which the amounts claimed as deductions were expended and all other facts relating to the litigation 59_tc_708 thus it is inappropriate to look past pref-133863-14 the fraudulent conveyance claims stated in the complaint to the first in the chain of events that was the reason for the reorganization and transfer of assets to taxpayer sub that is avoidance of potential substance liability rather we look to the nature and objectives of the litigation as evidenced by the nine counts of the complaint and other language in the complaint to determine the origin of the claims four of the nine counts included claims for intentional or constructive fraudulent transfer an intentional fraudulent transfer is a transfer made or an obligation incurred with the intent to hinder delay defraud creditors collier on bankruptcy par dollar_figure pincite a claim for constructive fraudulent conveyance is an assertion that assets have been unfairly or improperly transferred from the debtor often for inadequate consideration at a time when the debtor is insolvent or nearly so or made insolvent by the asset transfers thereby unfairly draining the pool of assets available to satisfy creditors' claims from the debtor’s bankruptcy_estate intent to defraud is not required collier on bankruptcy par pincite any claim for fraudulent conveyance seeks to set_aside a transfer and return the disputed property to the bankruptcy_estate for the benefit of creditors 443_f3d_180 2nd cir the proper remedy in a fraudulent conveyance claim is to rescind or set_aside the allegedly fraudulent transfer and cause the transferee to return the transferred property to the transferor the settlement agreement does not allocate the amounts amongst the various claims to the extent that settlement amounts are attributable to the four fraudulent conveyance claims they are not deductible under sec_162 based on the application of the origin of the claim analysis described above and the applicable caselaw 26_f3d_116 11th cir revg on other grounds united_states v collins in re collins u s dist lexis n d fla the irs argues that the claim had its origin in a fraudulent conveyance action which is in essence a defense of a challenge to title and is subject_to the capitalization requirements of sec_263 fraudulent conveyance claims have their origin in a defense of title to real or personal_property under sec_1 e because they seek to restore improperly transferred property back to the bankruptcy_estate the dispute in each claim is over ownership of or title to property hauge v commissioner tcmemo_2005_276 we conclude that petitioner paid her share of the settlement payment to preserve or protect her title to real_estate and other personal assets against the government's claim that those assets had been fraudulently conveyed to her d'angelo v commissioner tcmemo_2003_295 neither involved a dispute as to the validity of ownership interests or involved a claim to set_aside a fraudulent conveyance as in lin where the court concluded that the origin of the claim was to protect defend or restore the taxpayers' interest in the stock of the corporations or in other_property citing lin v commissioner tcmemo_1984_581 legal fees in two lawsuits one to recover real_property fraudulently conveyed by deed and one to protect or defend their proportionate interest in the ownership of the stock of the corporations must be capitalized because the costs were incurred to protect defend or restore title to property in contrast in scofield v commissioner t c memo the court pref-133863-14 applied the origin of the claim analysis to determine the character of a settlement payment stemming from litigation out of claims the petitioner’s business creditors brought against him for payment of debts that arose in the ordinary course of their business dealings with petitioner’s corporation in defending against these claims petitioner was not defending or perfecting title to property the legal fees were deductible under sec_162 since these fees were related to the ordinary conduct of petitioner’s business the court distinguishes in re collins because that case involved settlement payments related to a prepetition transfer of property whereas in scofield the legal fee paid was to defend against claims of creditors for business_debts arising from a legal proceeding separate from petitioner’s bankruptcy case where a settlement payment has its origin in a fraudulent conveyance claim the essence of the action is a claim for the return of property or a payment in lieu thereof part of the controversy settled in this case is over a dispute regarding ownership of property amounts paid in settlement of such claims are capital in nature therefore amounts attributable to the four fraudulent conveyance claims are not deductible under sec_162 issue sec_172 provides that except as otherwise provided in this paragraph a net_operating_loss for any taxable_year shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of the loss sec_172 provides that in the case of a taxpayer which has a specified_liability_loss as defined in subsection f for a taxable_year such specified_liability_loss shall be a net_operating_loss_carryback to each of the taxable years preceding the taxable_year of such loss sec_172 defines the term specified_liability_loss to mean in part the sum of the following amounts to the extent taken into account in computing the net_operating_loss for the taxable_year any amount allowable as a deduction under sec_162 or sec_165 which is attributable to i product_liability or ii expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability sec_172 defines the term product_liability to mean the liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer but only if such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product sec_1_172-13 defines the term product_liability to mean the liability of a taxpayer for damages resulting from physical injury or emotional harm to individuals or damage to pref-133863-14 or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer the preceding sentence applies only to the extent that the injury harm or damage occurs after the taxpayer has completed or terminated operations with respect to the product including but not limited to the manufacture installation delivery or testing of the product and has relinquished possession of such product pursuant to sec_172 an amount can only qualify as a specified_liability_loss if it is deductible under sec_162 or sec_165 as amounts attributable to fraudulent conveyance claims are not deductible under either section they do not qualify as a specified_liability_loss case development hazards and other considerations this chief_counsel_advice addresses only the facts pertaining to the taxpayer this office does not opine on any situation outside the facts set out above this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call me or lewis saideman at if you have any further questions
